Citation Nr: 1817103	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-21 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD).

3.  Entitlement service connection for a neck injury and sprain.

4.  Entitlement to service connection for an upper back injury and sprain.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left elbow condition with a scar.

7.  Entitlement to service connection for a bilateral foot problem, to include arthritis and pes planus.

8.  Entitlement to service connection for arthritis of the hands.

 9.  Entitlement to service connection for arthritis of the wrists.

10.  Entitlement to service connection for arthritis of the ankles. 

11.  Entitlement to service connection for a stomach disorder.

12.  Entitlement to service connection for a skin disorder of the hands, legs, feet, back, and buttocks, to include hyperkeratosis.

13.  Entitlement to service connection for a sleep disorder.

14.  Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus), to include as due to herbicide exposure.

14.  Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus, type II, or herbicide exposure.

16.  Entitlement to an initial compensable evaluation for left forearm injury with scar.

17.  Entitlement to an initial compensable evaluation for left 3rd, 4th and 5th finger condition with scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the RO in Baltimore, Maryland.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic record.

The Board remanded the issues currently on appeal as listed on the front page of this decision in October 2016.  The Board finds that with respect to the issues decided herein, the RO has substantially complied with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In that same decision, the Board also found that the criteria for withdrawal of the appeal of the claims for service connection for hearing loss, eye problems, dizziness, anxiety, depression, gout, herbicide exposure, and for right long finger injury with arthritis had been met.  Although the most recent supplemental statement of the case issued in February 2017 continued to address these issues, as the issues were previously withdrawn, they are not currently before the Board.  

Given the differing dispositions and for clarification purposes, the issue pertaining to arthritis of the hands, wrists and ankles have been divided into separate issues.  Moreover, as the same evidence is applicable to the issue of bilateral foot disorder and arthritis of the feet, for clarification purposes, the Board has included arthritis of the feet with the issue of bilateral foot disorder.  Likewise, as hyperkeratosis is a skin disorder, this diagnosis has been included with the issue of service connection for a skin disorder.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a neck injury and sprain, left elbow condition with a scar, arthritis of the hands and arthritis of the ankles as well as the issues of entitlement to increased ratings for  left forearm injury with scar and left 3rd, 4th and 5th finger condition with scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sinusitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A respiratory disorder, to include bronchitis COPD is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation and/or asbestos.

3.  An upper back injury and sprain is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it otherwise related to service.

4.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it otherwise related to service.

5.  A bilateral foot problem, to include arthritis and pes planus, is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it otherwise related to service.

6.  Arthritis of the wrists is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it otherwise related to service, nor is otherwise related to service.

7.  A stomach disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  A skin disorder of the hands, legs, feet, back and buttocks, to include hyperkeratosis, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

9.  A sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.
  
10.  The Veteran was exposed to herbicide agents while stationed in Thailand; he has a current diagnosis of diabetes mellitus, type II.

11.  Peripheral Neuropathy is an associated complication of the Veteran's diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a respiratory disorder, to include bronchitis and COPD, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for an upper back injury and sprain have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a right shoulder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  (2017).

5.  The criteria for service connection for a bilateral foot problem, to include arthritis and pes planus, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  (2017).

6.  The criteria for service connection for arthritis of the wrists have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  (2017).

7.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for service connection for a skin disorder of the hands, legs, feet, back and buttocks, to include hyperkeratosis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10. The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

11.  The criteria for service connection for peripheral neuropathy have been met.  38 U.S.C. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, diabetes mellitus, type II, and organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as arthritis, diabetes mellitus and peripheral neuropathy as an organic disease of the nervous system are diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.  However, with respect to the remaining disorders on appeal, service connection may not be established based on pertinent symptoms alone and a medical nexus is required.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sinusitis 

The Veteran is seeking service connection for sinusitis.  At the Board hearing, the Veteran testified that there was documentation for sinusitis from 1958 to 1962 with no reoccurrence.  However, he had a brain scan in 2003 and polyps were noted.  He said he did not push the issue upon retirement as he just wanted to leave.  

Service clinical records showed an instance of upper respiratory infection in 1955.  Further, a June 1966 Report of Medical history shows that the Veteran reported a history sinusitis.  However, subsequent records are silent with respect to any findings of chronic sinusitis.  A July 1975 service examination prior to retirement showed that the nose and sinuses were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied sinusitis.  

The Veteran filed his claim for service connection for sinusitis in October 2007.  In support of his claim, he submitted an October 2007 statement from his wife.  She indicated that after service, he suffered from continued bouts of sinus problems.  Post service medical records show a diagnosis of sinusitis, but provide no etiological opinion.  

The Veteran was afforded a VA examination in November 2016.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that there was very little evidence of any of the claimed conditions in the Veteran's service treatment records.  Moreover, almost all of his claimed conditions occurred more than 30 years after service.  The Veteran had one report of medical history stating he had sinusitis in from 1958 to 1962.  There were no records showing a chronic or recurring sinus condition after 1962.  The examiner concluded that any current issue of sinusitis would be unrelated to his service as there is a 30 plus year gap in between diagnosis.  

After considering the totality of the evidence of record, the Board finds that service connection for sinusitis is not warranted as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, while service treatment records do document sinusitis in 1966; follow up records are silent with respect to any chronic disorder.  Significantly, the Veteran's discharge examination showed that the Veteran's nose and sinuses were clinically evaluated as normal.  Importantly, the Veteran expressly denied sinusitis in his contemporaneous medical history.  The first post-service medical evidence is many years after service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Importantly, although the Veteran has indicated experiencing pertinent symptoms since service, as sinusitis is not one of the disease enumerated under 38 C.F.R. § 3.309(a), a medical nexus is required.  See Walker, cited above.  In this regard, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's sinusitis was not related to service.  There is no medical evidence of record to refute this opinion.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran and his wife are competent to report symptoms in service, as well as pertinent symptomatology since service.  However, they are not competent to directly link his current sinusitis to service as medical expertise is required.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his wife are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Further, the Board finds the Veteran's and his wife's statements of pertinent symptoms since service to not be credible given the combination of the lack of any findings of sinusitis after 1966, the Veteran's express denial of sinusitis upon retirement from service and the lack of medical evidence for many years after service.  The wife's statements are also predicated on the Veteran's assertions.  Thus, their claims are outweighed by the medical evidence of record, including the November 2016 VA examination.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for sinusitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Respiratory Disorder, to include Bronchitis and COPD

The present appeal also includes the issue of service connection for a respiratory disorder, to include bronchitis and COPD.  At the Board hearing and in statements of record, the Veteran reported that he worked on radars and weather equipment while in service and that was exposed to some element of RF radiation.  He also reported exposure to solvents when cleaning things.  He reported that x-rays in 1973 showed scar tissue.  He also reported experiencing wheezing, fatigue and shortness of breath.  He reported that approximately 10 or 15 years prior, he underwent a pulmonary function test and it was determined that he had COPD.  The Veteran indicated that he had experienced pertinent symptoms since service.  

Service treatment records are silent with respect to any findings of chronic respiratory disorder.  A November 1973 chest x-ray showed some prominence in left hilar area.  However, a follow up x-ray showed no significant pathology identified.  The Veteran's July 1975 service retirement examination showed the lungs and chest were clinically evaluated as normal.  It notes that a contemporaneous chest x-ray was normal.  In his contemporaneous medical history, the Veteran expressly denied asthma, shortness of breath, pain or pressure in chest or chronic cough.  Moreover, service personnel and treatment records are silent with respect to any findings of radiation exposure.   

Post service clinical records show a diagnosis of COPD.  These records observed that he used to smoke, but quit many years ago.  

The November 2016 VA examiner opined that the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event or illness.  The examiner again noted very little evidence in the Veteran's service treatment records are for 30 years of any of the claimed condition.  The examiner rationalized that there was no evidence of a COPD or a chronic respiratory condition in the Veteran's service treatment records.  The examiner noted that the Veteran was a former smoker and the cause of the condition was at least as likely as not smoking.  There was no evidence of asbestosis.  Current medical records do not show an exact date, but the condition was present more than 20 years after service.  

The Board will first address the assertion that the Veteran's respiratory disorder arose as a result of radiation exposure during military service.  Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R.  § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2017), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2). 

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii). 

The evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  There is nothing in the records to suggest that the Veteran meets any of the criteria for a "radiation-exposed veteran."  The mere fact that the Veteran's duty involved the use of radars does not demonstrate that he qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii). 

Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under the second Rucker method -"radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311 .  Pursuant to 38 C.F.R. § 3.311 , "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) (xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure. In the instant case, the Veteran's respiratory disorder is not one of the "radiogenic diseases" outlined above. 

The third method upon which service connection may be granted is if the evidence demonstrates that the disease arose as a direct result of military service.  The Board will consider both of the Veteran's theories of entitlement under this analysis - exposure to radiation as well as exposure to asbestos.  However, the Veteran's service treatment and personnel records fail to reflect that he was exposed to radiation during his military service.  

Moreover, with respect to whether the Veteran's current disability is related to asbestos exposure in service, the VA examiner clearly found that the Veteran did not suffer from asbestosis.  In other words, the Veteran has not been diagnosed with a respiratory disorder that is linked to asbestos exposure.    

Further, there no competent evidence otherwise linking any current respiratory disability to the Veteran's military service.  In this regard, service treatment records are silent with respect to any respiratory disorder.  Significantly, the Veteran's discharge examination showed that the Veteran's chest and lungs were clinically evaluated as normal.  An x-ray at that time was normal.  Importantly, the Veteran expressly denied any asthma, shortness of breath, pain or pressure in chest or chronic cough in his contemporaneous medical history.  The first post-service medical evidence is many years after service.  Again, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Importantly, although the Veteran has indicated experiencing pertinent symptoms since service, as a chronic respiratory disorder is not one of the disease enumerated under 38 C.F.R. § 3.309(a), a medical nexus is required.  See Walker, cited above.  In this regard, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's respiratory disorder was not related to service.  There is no medical evidence of record to refute this opinion.  

As in the instant case, the Board observes that for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).   

Again, the VA examiner clearly attributed the Veteran's current respiratory disorder to tobacco use.  Although he had quit many years ago, the evidence clearly shows that the Veteran had a long history of smoking cigarettes, to include during his time in service.  Again, the Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Here, as there is no other evidence that his current lung disorder is otherwise related to service and the competent VA medical opinion has attributed the Veteran's COPD to tobacco use, service connection for such disorder is precluded by law.  38 C.F.R. § 3.300 (1).

As discussed above, the Veteran and his wife are competent to report symptoms in service, as well as pertinent symptomatology since service.  However, they are not competent to directly link his current respiratory disorder service as medical expertise is required.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his wife are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Further, the Board finds that their statements of pertinent symptoms since service to not be credible given the combination of the lack of any findings of a chronic respiratory disorder in service, the Veteran's express denial of any symtoms upon retirement from service and the lack of medical evidence for many years after service.  Moreover, again, the wife's statements are predicated on the Veteran's assertions.  Thus, their assertions are outweighed by the medical evidence of record, including the November 2016 VA examination.  

The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for a respiratory disorder as due to tobacco use in service.  Accordingly, as the Veteran's disability has been attributed to tobacco use, the claim for entitlement to service connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, to include bronchitis and COPD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Upper Back Injury and Sprain

The Veteran is seeking service connection for upper back injury and sprain.  At the Board hearing, The Veteran reported that in 1969, he injured his upper back when a fellow service member jumped out of a top bunk and landed on his neck.  He has reported experiencing pain in the upper back since that time.  

While service treatment records document complaints of a stiff neck and neck pain, such records are silent with respect to any complaints, findings or diagnosis pertaining to the upper back.  The July 1975 service examination prior to retirement showed that the spine was clinically evaluated as normal.  In his contemporaneous history, the Veteran expressly denied recurrent back pain.  

The first post-service medical evidence of record of concerning the spine is a June 1996 x-ray of the lumbosacral spine, many years after the Veteran's retirement from service.  This x-ray showed degenerative changes of the lumbar spine.  Contemporaneous x-rays of  the cervical spine also showed degenerative disc disease.  

In the October 2007 statement, the Veteran's wife indicated that the Veteran experienced severe pain in his lower back that was the result of lifting a kitchen range onto a truck.  
  
The November 2016 VA examiner determined that the claimed condition was less likely than not incurred in or cause by the claimed in-service injury, event or illness.  Again, the examiner noted that there was very little evidence of any of the conditions in the Veteran's service treatment records.  Based on review of the service treatment records, almost all of the claimed conditions occurred more than 30 years after service.  The examiner concluded that there was no evidence of lower or mid-back condition while in service.  The only condition found on examination was arthritis, but there was no evidence of the condition occurring in service.  

Based on the evidence of record, the Board must find that service connection for upper back injury and sprain is not warranted.  Again, service treatment records are silent with respect to any complaints, finding or diagnosis pertaining to the upper back.  The first post-service medical evidence showing any complaints or findings relating to the spine is approximately over 20 years after service discharge.  Such time period is well beyond the presumptive period for establishing service connection for arthritis.  See 38 C.F.R. §§ 3.307,  3.309.  Significantly, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's current upper back disorder was not related to service.  

Importantly, there is no competent medical evidence of pertinent symptoms since service and as discussed further below, the Veteran's statements of pertinent symptoms are not credible.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report symptoms in service, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disorder to service.  As such, his opinion on this matter is nonprobative.

Moreover, the Board finds that the Veteran's and his wife's current assertions of pertinent symptoms during and since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, service treatment records are silent with respect to any findings of chronic upper back disorder.  Moreover, the Veteran expressly denied any recurrent back pain upon retirement.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any symptoms for over 20 years, which weighs against their current statements that he had been experiencing such symptoms since his  discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In sum, the Veteran's and his wife's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of any findings of an upper back disorder in service, the fact that he expressly denied any recurrent back pain upon his retirement and the lack of medical evidence for many years after service to be persuasive against the claim.  Accordingly, while their contentions have been carefully considered, their statements are outweighed more the highly probative VA examination with opinion.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an upper back injury and sprain.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Shoulder Disorder

The Veteran is also seeking service connection for a right shoulder disorder.  At the hearing, the Veteran reported hurting his right shoulder at the same time he injured his neck.  He has reported experiencing pain in the right shoulder since that time.  

Service treatment records showed that the Veteran reported right shoulder pain in January 1973.  However, a contemporaneous x-ray of the right shoulder was normal.  A subsequent record dated the following month still shows complaints of right shoulder pain.  The impression was tendonitis.  Nevertheless, the July 1975 service examination showed that the upper extremities were clinically evaluated as normal.  However, in his contemporaneous medical history, the Veteran reported painful or trick shoulder and elbow.  The physician noted that the Veteran had painful shoulder diagnosed as tendonitis in 1973.  It was noted to be currently asymptomatic.  

Post service records dated in 1996 show complaints of left shoulder pain; however they are silent with respect to the right shoulder.  Subsequently, June 2000 records showed reports of chronic neck pain with occasional shooting pains down both shoulder, but mostly the right arm.  The Veteran's wife again reported that the Veteran had experienced shoulder pain since service.  

The November 2016 VA examiner found that any current right shoulder condition was not incurred in or caused by the claimed in-service injury event, or illness.  The examiner again noted that there was very little evidence in the service treatment records for any of the conditions.  The examiner observed that only two service treatment records note diagnosing right and left shoulder tendonitis.  There was no evidence of a chronic or recurring condition of either shoulder.  Only arthritis was found in the right shoulder on examination today.  There was no evidence of trauma or arthritis occurring to the shoulder while in service.  

Based on the evidence of record, the Board must find that service connection for a right shoulder disorder is not warranted.  Although service treatment records document right shoulder pain and a diagnosis of tendonitis in 1973, the Veteran's retirement examination showed that his upper extremities were clinically evaluated as normal and the Veteran's right shoulder was asymptomatic.  Moreover, there was no evidence of arthritis within one year of service.  See 38 C.F.R. §§ 3.307,  3.309.  Significantly, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's right shoulder  disorder was not related to service.  

Importantly, there is no competent medical evidence of pertinent symptoms since service and as discussed further below, the Board finds the Veteran's statements of pertinent symptoms to not be credible.  See Walker, cited above.  Again, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In the instant case, the Veteran and his wife are competent to report symptoms in service, as well as pertinent symptomatology since service.   However, they are not competent to directly link any current disorder to service.  As such, their opinions on this matter is nonprobative.  Moreover, the Board finds that the Veteran's and his wife's current assertions of pertinent symptoms during and since service to not be credible.  In this regard, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  Importantly, the service examination prior to retirement found that the Veteran's upper extremities were normal and the Veteran's prior shoulder symptoms were asymptomatic.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any symptoms for many years, which weighs against their statements that he had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In sum, the Veteran's and his wife's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  The Board finds in the instant case that the combination of the lack of any findings of a chronic right shoulder disorder in service and the lack of medical evidence for many years after service to be persuasive against the claim.  Accordingly, while their contentions have been carefully considered, their statements are outweighed by the highly probative VA examination with opinion.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a right shoulder disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Foot Problem

The Veteran is seeking service connection for a bilateral foot problem, to include arthritis and pes planus.  At the Board hearing, the Veteran testified that he was told in service that he had flat feet.  He also reported that he had orthopedic shoes that the VA provided.  He indicated that he had feet problems in service that have continued to the present.  

With the exception of athlete's feet and tinea pedis, which are addressed below, service treatment records are silent with respect to any problems with the feet.  The July 1975 service examination showed that the feet were clinically evaluated as normal.  There was no finding of pes planus.  Although the Veteran reported foot trouble in his contemporaneous medical history, the examiner noted that the foot trouble referred to the Veteran's severe athlete's feet.  

Post-service private records show that the Veteran underwent right foot surgery in March 2000.  

In her October 2007 statement, the Veteran's wife reported that he suffered from endless painful problems with his feet.  

At the November 2016 VA examination, the Veteran indicated that he was primarily claiming arthritis.  He reported having right foot surgery in approximately 1980/1982.  X-rays of the left foot were unremarkable, but the right foot showed changes of previous bunionectomy and degenerative changes at first CMC joint.    The November 2016 VA examiner found that any current foot condition was not incurred in or caused by the claimed in-service injury event, or illness.  The examiner again noted that there was very little evidence in the service treatment records for any of the conditions.  The examiner observed that the examination was limited today due to the Veteran having 2nd degree burns on his right foot.  The examiner continued that there was no evidence of a foot condition occurring in service.  The Veteran's service treatment records show his discharge physical only mentioning tinea pedis.  There was no evidence of pes planus on examination today.  X-rays showed evidence of a prior bunionectomy, but the Veteran did not mention this disorder during examination.  The examiner found no evidence of this disorder occurring in service.  

Based on the evidence of record, the Board must find that service connection for bilateral foot problems, to include arthritis and pes planus, is not warranted.  Initially, the Board notes that there is no diagnosis of pes planus.  The November 2016 VA examiner clearly found no evidence of such disorder.  Further, with the exception of skin disorders of the feet, which are addressed below, service treatment records are silent with respect to any bilateral foot disorders.  Importantly, the Veteran's retirement examination showed that his feet were clinically evaluated as normal.  Moreover, there was no evidence of arthritis within one year of service.  See 38 C.F.R. §§ 3.307,  3.309.  Significantly, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's foot disorder was not related to service.  

Importantly, there is no competent medical evidence of pertinent symptoms since service and as discussed further below, the Board finds the Veteran's statements of pertinent symptoms to not be credible.  See Walker, cited above.  Again, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In the instant case, the Veteran and his wife are competent to report symptoms in service, as well as pertinent symptomatology since service.   However, they are not competent to directly link any current disorder to service.  As such, their opinions on this matter is nonprobative.  Moreover, the Board finds that the Veteran's and his wife's current assertions of pertinent symptoms during and since service to not be credible.  In this regard, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  Importantly, the service examination prior to retirement found that the Veteran's feet were normal and any feet complaints were related to skin disorders.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any symptoms for many years, which weighs against their statements that he had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In sum, the Veteran's and his wife's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  The Board finds in the instant case that the combination of the lack of any findings of a feet disorder in service and the lack of medical evidence for many years after service to be persuasive against the claim.  Accordingly, while their contentions have been carefully considered, their statements are outweighed by the highly probative VA examination with opinion.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for bilateral foot problems, to include arthritis and pes planus.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Arthritis of the Wrists

The present appeal also includes the issue of arthritis of the wrists.  The Veteran has generally asserted that he has arthritis of the wrists related to service.  

Service treatment records are silent with respect to any arthritis of the wrists.  The July 1975 service examination prior to retirement showed that the upper extremities were clinically evaluated as normal.  In his contemporaneous history, the Veteran did not report any problems with the wrists.  

The November 2016 VA examiner determined that the claimed condition of the wrists was less likely than not incurred in or cause by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran denied a wrist condition occurring in service.  

Based on the evidence of record, the Board must find that service connection for arthritis of the wrists is not warranted.  Again, service treatment records are silent with respect to any complaints, finding or diagnosis pertaining to wrists.  The first post-service medical evidence showing any complaints or findings relating to the wrists is many years after service, well beyond the presumptive period for establishing service connection for arthritis.  See 38 C.F.R. §§ 3.307,  3.309.  Significantly, at the November 2016 VA examination, the Veteran denied any wrist condition occurring in service.    

Importantly, there is no competent lay or medical evidence of pertinent symptoms since service.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for arthritis of wrists.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Stomach Disorder

The Veteran has also asserted that he has a current stomach disorder that began in service.  At the Board hearing, the Veteran testified he had a gastric disorder in service that has continued to the present.  

Service clinical records showed an instance of stomach problem described as burning acidity in May 1970.  However, while noting the singular incident of gastritis in May 1970 that was treated and resolved, the July 1975 service examination prior to retirement showed that the abdomen and viscera were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran reported a history of stomach trouble, which again was noted by the examiner to be the May 1970 incident of gastritis that was treated and resolved. 

The Veteran filed his claim for service connection for sinusitis in October 2007.  His wife also reported that the Veteran complained of problems with his bowels and burning pain in his stomach.  Post service medical records show a diagnosis of gastroesophageal reflux disorder (GERD), but provide no etiological opinion.  

At the November 2016 VA examination, the examiner opined that the Veteran's stomach disorder/GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had two service treatment records diagnosing gastritis/early peptic disease.  His discharge physical stated that the condition resolved.  The Veteran stated that gastritis was GERD and he has had it for years, but there was no medical evidence of record to show that a chronic or recurring condition was present until 30+ years after service.  

After considering the totality of the evidence of record, the Board finds that service connection for a stomach disorder is not warranted as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, while service treatment records do document gastritis in 1970; follow up records are silent with respect to any chronic disorder.  Significantly, the Veteran's retirement examination showed that the Veteran's stomach and viscera were clinically evaluated as normal.  The examiner also noted that the Veteran's gastritis has resolved.  The first post-service medical evidence is many years after service.  Moreover, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's stomach disorder, including GERD, was not related to service.  

Importantly, although the Veteran has indicated experiencing pertinent symptoms since service, as a stomach disorder, including GERD, is not one of the disease enumerated under 38 C.F.R. § 3.309(a), a medical nexus is required.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Again, the Veteran is not competent to directly link his current stomach disorder to service as medical expertise is required.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his wife are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Further, the Board find the Veteran's and his wife's statements of pertinent symptoms since service to not be credible given the combination of the lack of any findings of a chronic stomach disorder at his retirement examination, and the lack of medical evidence for many years after service.  Thus, the Veteran's and his wife's assertions are outweighed by the medical evidence of record, including the November 2016 VA examination.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a stomach disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Skin Disorder of the hands, legs, feet, back and buttocks

The Veteran is also seeking service connection for a skin disorder.  At the Board hearing, the Veteran testified that he had skin problems in service that never resolved.    

Service clinical records showed in November 1968, the Veteran was seen for severe athlete's foot and tinea pedis.  He was also seen for severe rash on hands in February 1969.  The impression was tinea vs. dyshidroris.  The July 1975 service examination prior to discharge showed that the skin was clinically evaluated as normal.  The examiner noted that the Veteran had severe athlete's feet in 1968 that was treated and resolved.  In his contemporaneous medical history, the Veteran expressly denied skin diseases.  

The Veteran filed his claim for service connection for in October 2007.  His wife reported that the Veteran constantly suffered from problems with his skin.  Post service medical records dated in January 1996 show treatment for eczema, but provide no etiological opinion.  

The November 2016 VA examiner opined that the Veteran's skin disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Again, the examiner observed that there was very little evidence of any of the claimed conditions in the Veteran's service treatment records.  Moreover, almost all of his claimed conditions occurred more than 30 years after service.  The examiner continued that the Veteran was diagnosed with tinea pedis and a reaction to his hands from tinea, there was no evidence of a chronic or recurring skin condition since discharge from service in 1975.  There was no service treatment record evidence of skin condition of the legs, back or buttocks.  There was no evidence of chloracne.  Acne was mentioned in a couple of notes, but it appeared to be a diagnosis of common acne versus chloracne.  A skin condition was not present on examination today.  

Initially, the Board notes that it previously found in its October 2016 decision that the Veteran was exposed to herbicide agents while stationed in Thailand.  Moreover, certain skin conditions such as chloracne or other acneform diseases consistent with chloracne are presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  However, the November 2016 VA examiner clearly found that the Veteran did not have chloracne.  As such, the presumptive regulations are not applicable.  

Moreover, after considering the totality of the evidence of record, the Board finds that service connection for a skin disorder is not warranted as directly related to service as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, while service treatment records do document tinea pedis and rash of the hands in 1968 and early 1969; follow up records are silent with respect to any chronic skin disorder.  Significantly, the Veteran's retirement examination showed that the Veteran's skin was clinically evaluated as normal.  Importantly, the Veteran expressly denied any skin disease in his contemporaneous medical history.  The first post-service medical evidence is approximately in 1996, over 20 years after service.  Moreover, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's current skin disorder was not related to service.  

Importantly, although the Veteran has indicated experiencing pertinent symptoms since service, a skin disorder is not one of the disease enumerated under 38 C.F.R. § 3.309(a), a medical nexus is required.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Again, the Veteran and his wife are competent to report symptoms in service, as well as pertinent symptomatology since service.  However, they are not competent to directly link his current skin disorder to service as medical expertise is required.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his wife are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Further, the Board find the Veteran's and his wife's statements of pertinent symptoms since service to not be credible given the combination of the lack of any findings of a chronic skin disorder in service, the Veteran's express denial of any symtoms upon retirement from service and the lack of medical evidence for many years after service.  Thus, the Veteran's and his wife's assertions are outweighed by the medical evidence of record, including the November 2016 VA examination.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a skin disorder of the hands, legs, feet, back, and buttocks.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Sleep Disorder

The Veteran is also seeking service connection for a sleep disorder.  At the Board hearing, the Veteran testified that he did not sleep.  He also indicated that he had not had a sleep study and did not believe he had sleep apnea.  He also attributed his sleep problems to a psychological disorder.  

Service clinical records, including the July 1975 service examination, are silent with respect to any sleep disorder.  Importantly, in his July 1975 medical history, the Veteran expressly denied frequent trouble sleeping.  Post-service clinical records do not show a diagnosis of a chronic sleep disorder.  

At the November 2016 VA examination, the Veteran indicated that he was diagnosed with obstructive sleep apnea years ago, but was unsure when.  The November 2016 VA examiner opined that the Veteran's sleep disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner again observed that there was very little evidence of any of the claimed conditions in the Veteran's service treatment records.  Moreover, almost all of his claimed conditions occurred more than 30 years after service.  The examiner continued that there was no evidence of any sleep disorder in the Veteran's service treatment records.  The examiner also noted that although a date of diagnosis was not established, the examiner did not see a sleep study in the Veteran's current medical record.  The examiner continued that the diagnosis clearly occurred years after service and it not related to service.  The examiner noted that there were a couple of tabbed records that did not open properly, but they were not labeled as service treatment records.  

After considering the totality of the evidence of record, the Board finds that service connection for a sleep disorder is not warranted as directly related to service as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, service treatment records are silent with respect to any sleep disorder.  Importantly, the Veteran expressly denied any trouble sleeping in his contemporaneous medical history.  Moreover, the Veteran has been inconsistent in his reports about whether he has diagnosis of sleep apnea.   Moreover, after reviewing the claims file, the highly probative November 2016 VA examination with etiological opinion found that the Veteran's current sleep disorder was not related to service.  Although the examiner noted that a couple of records did not open properly, as these records were not identified as service treatment records, it does not appear that such records were relevant to this issue.  

Importantly, although the Veteran has indicated experiencing pertinent symptoms since service, a sleep disorder is not one of the disease enumerated under 38 C.F.R. § 3.309(a), a medical nexus is required.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Again, in this case, the Veteran is not competent to directly link his current sleep disorder to service as medical expertise is required.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Further, the Board find the Veteran's statements of pertinent symptoms since service to not be credible given the combination of the lack of any findings of a chronic a sleep disorder in service, the Veteran's express denial of any symtoms upon retirement from service, the inconsistent statements made at the Board hearing and the VA examination, and the lack of medical evidence for many years after service.  Thus, the Veteran's assertions are outweighed by the medical evidence of record, including the November 2016 VA examination.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a sleep disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Diabetes Mellitus and Peripheral Neuropathy

The Veteran argues that he developed diabetes mellitus due to his exposure to herbicides and that such condition also resulted in peripheral neuropathy.  In its prior remand, the Board determined that the Veteran was presumed to have been exposed to herbicides when he was stationed at the Nakhon Phanom Royal Thai Air Force Base (RTAFB). 

Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including diabetes mellitus, type II, and acute and subacute peripheral neuropathy, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  With respect to peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early-onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01  (Sept. 6, 2013).

In December 2013, the Veteran underwent a VA examination to determine the nature and etiology of his claimed diabetes mellitus and peripheral neuropathy.  The examiner concluded, without providing any supporting rationale, that the Veteran did not have a current disability of diabetes mellitus and, thus, offered no opinion concerning the etiology of his peripheral neuropathy.  As such, the Board remanded for another VA examination with opinion.  

Subsequently, importantly, a June 2016 VA clinical record showed a diagnosis of diabetes mellitus, type II, controlled with diet.

The November 2016 VA examiner noted that there were no service treatment records reflecting a diagnosis of diabetes mellitus.  The examiner continued that his current medical records show the Veteran has not been diagnosed with diabetes, but he has been diagnosed with either impaired fasting glucose or pre-diabetes.  Although his A1 has not met the criteria for diabetes, he does have several fasting glucoses that do meet the criteria.  Based on review of his current laboratory notes, the examiner opined that the Veteran does have diabetes mellitus type 2.  However, the examiner could not verify the Veteran was fasting for these lab tests.  

With respect to peripheral neuropathy, the examiner indicated that the Veteran had not been diagnosed with peripheral neuropathy although his symptoms described today would be consistent with a diabetic peripheral neuropathy.  If the diabetes is determined to be service-connected then the neuropathy would be considered secondarily caused by the diabetes.  It should be noted that peripheral nerve exam was normal, but the mild conditions were based on his statements.  The examiner continued that no evidence of a peripheral nerve condition was found occurring within a year after exposure to Agent Orange although the examiner was unaware of when exposure occurred.  His service treatment records do not show a peripheral nerve condition.

Based on current VA clinical records and the November 2016 VA examination, the Board finds that the Veteran has a current diagnosis of diabetes mellitus, type II.  Accordingly, because he currently suffers from a disease that has been identified as associated with herbicide exposure (i.e., diabetes mellitus, type II) and was exposed to herbicide agents in service during  his service in Thailand, the Board finds that the Veteran is entitled to service connection for diabetes mellitus, type II, on a presumptive basis.  38 C.F.R. § 3.309(e).  

Likewise, the November 2016 VA examiner also indicated that the Veteran's peripheral neuropathy symptoms were consistent with diabetic peripheral neuropathy.  Thus, as service connection has been awarded for diabetes, service connection is also warranted for peripheral neuropathy as an associated complication of his diabetes.  


ORDER

Service connection for sinusitis is denied.

Service connection for a respiratory disorder, to include bronchitis and COPD, is denied.

Service connection for an upper back injury and sprain is denied.

Service connection for a right shoulder disorder is denied.  

Service connection for a bilateral foot problem, to include arthritis and pes planus, is denied.

Service connection for arthritis of the wrists is denied.

Service connection for a stomach disorder is denied.

Service connection for a skin disorder of the hands, legs, feet, back, and buttocks, to include hyperkeratosis, is denied.

Service connection for a sleep disorder is denied.

Service connection for diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy as associated with diabetes mellitus, type II, is granted.  


REMAND

The issue of service connection for neck injury and sprain was also remanded for a VA examination with opinion.  The November 2016 VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there was no evidence of a neck condition in the service treatment records.  However, an August 1969 clinical record showed that the Veteran complained of stiff neck and pain.  As such, it does not appear that the examiner considered all of the relevant evidence of record.  

The Veteran also asserts that he has a current left elbow condition with scar arthritis of the hands due to service.  The Veteran reported that his left elbow condition with scar and arthritis of the hands were related to his service-connected left forearm injury.  The November 2016 VA examiner indicated that left elbow x-rays showed an old medial epicondyle injury, but there were no service treatment records diagnosing this condition.  While diagnosing arthritis of the hands, the examiner also found no evidence of a hand condition in the service clinical records.  However, the examiner failed to address whether these disorders could be part and parcel of, or associated with his left forearm injury.  The Board also finds that given the Veteran's assertions, a secondary opinion should also be obtained.  See 38 C.F.R. § 3.310.  

The issue of entitlement to service connection for arthritis of the ankles was also remanded for a VA examination.  However, the November 2016 examination did not address this issue.  As such, this issue must also be returned for compliance with the Board remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, with respect to the issues of entitlement to compensable ratings for left forearm injury with scar and left 3rd, 4th and 5th finger condition with scars, a November 2016 examination for muscle injuries indicated that the Veteran had scars that were painful or unstable.  However, a contemporaneous scars examination indicated that the Veteran's scars were not painful or unstable.  Unfortunately, these findings conflict with each other. 
 
As such, the VA examinations with opinions are inadequate with respect to these issues.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). Given the deficiencies described above, the Board finds that these issues must also be returned for new VA examinations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to address the etiology of the Veteran's neck  disability.  Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current neck disorder manifested during active duty.  

A rationale for all opinions expressed should be provided.  In proffering the opinion, the examiner should specifically address the service treatment records documenting neck stiffness and pain as well as the Veteran's and his wife's lay statements of pertinent symptomatology. 

2.  The Veteran should be afforded a VA examination to address the etiology of the Veteran's left elbow disorder, diagnosed as medial epicondyle injury, and arthritis of the hands.  Following a review of the record, the examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the left elbow disorder and arthritis of the hands manifested during active duty, to include the incident where the Veteran lacerated his left forearm; and 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's left elbow disorder and arthritis of the hands are part and parcel of his service-connected left forearm injury.

(c)  If the Veteran's left elbow disorder is not part and parcel of such service-connected disability, whether the left elbow disorder and arthritis of the hands are at least as likely as not (a 50% or higher degree of probability) proximately due to, caused by or aggravated by the Veteran's service-connected left forearm injury.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale for all opinions expressed should be provided.  

3.  The Veteran should be afforded a VA examination to address the etiology of the Veteran's arthritis of the ankles.  Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that arthritis of the ankles manifested during active duty.  

A rationale for all opinions expressed should be provided.  In proffering the opinion, the examiner should specifically address the Veteran's statements of pertinent symptomatology.

4.  The Veteran should be scheduled for a VA examination to determine the severity, including any functional impairment, of his left forearm injury with scar and his left 3rd, 4th and 5th finger condition with scars,.  The examiner should clearly indicate whether any of the Veteran's scars are unstable or painful.  

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


